DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the phrase, “increasing a field current of an alternator while maintaining or reducing alternator load applied to an engine via a controller in response to a request to upshift a transmission” is unclear as to what is meant by the alternator load applied to engine that is maintained or reduced? How the alternator (mechanical or electrical?) load applied to engine is maintained or reduced?
Dependent claims 2-8 are rejected as they depend from claim 1.
As to claim 15, the phrase, “a controller including executable instructions stored in non-transitory memory to increase a field current of the alternator while maintaining or reducing alternator load applied to the engine in response to a request to upshift a transmission” is unclear as to what is meant by the alternator load applied to engine that is maintained or reduced?  How the alternator (mechanical or electrical?) load applied to engine is maintained or reduced?

Dependent claims 16-20 are rejected as they depend from claim 15.
Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 9, 10 and 14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Nakamura (Pub. No: US 2007/0046265 A1)
As to claim 1, A method for improving transmission shifting, comprising:
increasing a field current of an alternator while maintaining or reducing alternator load applied to an engine via a controller in response to a request to upshift a transmission.
 	(Nakamura teaches a method (via figs.1-5) for improving such as progressing transmission shifting (see para. [0034]), comprising:
increasing a field current of an alternator 1 (fig.1, para. [0003], [0037], para. [0041] & [0055]) while maintaining alternator load 92 (see fig.2, “alternator load 92 is stable…”, [0052] or Nakamura teaches rapidly decrease alternator rotor speed, by increasing field excitation current when transmission is upshifted…, see fig.3, para. [0047)) applied to an engine (see para’s. [0047], 
As to claim 3, The method of claim 1, wherein the alternator is a three-phase electric machine.
(Nakamura teaches the method (via figs.1-5), wherein the alternator 1 is a three-phase machine (see fig.2, para. [0037]-[0038] & para. [0043].)
As to claim 4, The method of claim 3, where the alternator includes a rectification circuit that supplied direct current to an electric energy storage device.
(Nakamura teaches the method (via figs.1-5), wherein the alternator 1 includes a rectification circuit 6 (fig.2) that supplied direct current to an electric energy storage device such as battery 90 (see fig.2, para. [0043]).
As to claim 5, The method of claim 1, further comprising rotating an armature of the alternator via an engine.
(Nakamura teaches the method (via figs.1-5), further comprising rotating an armature such as rotor 3 of the alternator 1 via an engine (see para.[0042]-[0043].)
As to claim 6, he method of claim 1, where the field current is increased via adjusting output of a transistor that is electrically coupled to a field coil of the alternator.
(Nakamura teaches the method (via figs.1-5), wherein the field current is increased via adjusting output of a transistor (see para. [0045]) that is electrically coupled (is inherent as current is applied via on/off controlling said transistor) to a field coil 31 of the alternator1.)
As to claim 7, The method of claim 1, further comprising supplying electrical power from the alternator to ancillary vehicle electrical loads.
Nakamura teaches the method (via figs.1-5), further comprising supplying electrical power such as voltage/current from the alternator 1 to ancillary vehicle electrical loads 92, 90 (see fig.2, para. [0043].)
As to claim 9, A method for improving transmission shifting, comprising:
increasing a field current of an alternator while maintaining or decreasing alternator electrical output supplied to vehicle power consumers external to the alternator via a controller in response to a request to upshift a transmission.
(Nakamura teaches a method (via figs.1-5) for improving such as progressing transmission shifting (see para. [0034]), comprising:
increasing a field current of an alternator 1 (figs.1-2, para. [0003], [0037], para. [0041] & [0055]) while maintaining alternator electrical output such as voltage/current (see para. [0041]) supplied to vehicle power consumers such as alternator electric load 92, battery 90 (see para. [0043]) external to the alternator 1 via a controller 7 (see fig.2) in response to a request to upshift a transmission (via ECU 96, see para. [0044]-[0045])) or Nakamura teaches, “when the transmission is upshifted, the excitation current flowing through the field coil 31 is increased thereby rapidly decrease the rotational speed of rotor 3 of alternator 1 …” see fig.3, para’s [0047]-[0048] & [0052].) 
As to claim 10, The method of claim 9, where the electrical output supplied to the vehicle power consumers is adjusted via an alternator output regulator.
(Nakamura teaches a method (via figs.1-5) where the electrical output such as current/voltage supplied to the vehicle power consumers such as battery 90, electric load 92 is adjusted via an alternator output regulator 7 (see fig.2, para’s [0043]-[0045] & [0058]).
The method of claim 9, further comprising decreasing the field current in response to completing an upshift generated via the request to upshift the transmission.
(Nakamura teaches a method (via figs.1-5) further comprising decreasing the field excitation current (see fig.3, control pattern c, see para’s.[0050] & [0055])) in response to completing an upshift generated via the request to upshift the transmission (via ECU 96, fig.2, [0044]-[0045].)
Allowable Subject-Matter
Claims 2, and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2, and 11-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record(s) fails to teach (see relative claim 2), adjusting the field current responsive to an electrical load applied to the alternator when a transmission is not being shifted.
The prior art of record(s) fails to teach (see relative claim 11) adjusting pulse width modulation of the alternator output regulator to maintain or decrease alternator electrical output supplied to vehicle power consumers external to the alternator.
The prior art of record(s) fails to teach (see relative claim 13) adjusting the field current responsive to an electrical load applied to the alternator when a transmission is not being shifted.

The prior art of record(s) fails to teach (see relative claim 15), controller including executable instructions stored in non-transitory memory” and in combination with other limitations of the base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on M-F 8 am to 4 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Antony M Paul/
Primary Examiner, Art Unit 2837			03/05/2021